Exhibit 10.1

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of August 15,
2006 by and between Nationwide Health Properties, Inc., a Maryland corporation
(the “Corporation”), and Douglas M. Pasquale (the “Executive”).

WITNESSETH

WHEREAS, pursuant to the Nationwide Health Properties, Inc. 2005 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Executive
effective as of the date hereof (the “Award Date”), a credit of stock units
under the Plan (the “Award”), upon the terms and conditions set forth herein and
in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Executive an Award with respect to an aggregate of 120,967.74 stock units
(subject to adjustment as provided in Section 7.1 of the Plan) (the “Stock
Units”). As used herein, the term “stock unit” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Executive if such
Stock Units vest pursuant to Section 3. The Stock Units shall not be treated as
property or as a trust fund of any kind.

3. Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to fifty percent (50%) of the total number of Stock
Units (subject to adjustment under Section 7.1 of the Plan) on the fifth
anniversary of the Award Date, and with respect to ten percent (10%) of the
total number of Stock Units (subject to adjustment under Section 7.1 of the
Plan) on each of the sixth through tenth anniversaries of the Award Date.

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Except as expressly provided in Sections 8(b) and 8(c), employment or
service for only a portion of the vesting period, even if a substantial portion,
will not entitle the Executive to any proportionate vesting or avoid or mitigate
a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, confers upon the Executive any right to
remain employed by or



--------------------------------------------------------------------------------

in service to the Corporation or any Subsidiary, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Executive’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Executive without his
consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Executive shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Executive. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights. In the event that the Corporation pays an
ordinary cash dividend on its Common Stock and the related dividend payment
record date occurs at any time after the Award Date and before all of the Stock
Units subject to the Award have either been paid pursuant to Section 7 or
terminated pursuant to Section 8, the Corporation shall credit the Executive as
of the last day of the calendar quarter in which such record date occurs (the
“Crediting Date”) with an additional number of Stock Units equal to (i) the
per-share cash dividend paid by the Corporation on its Common Stock with respect
to such record date, multiplied by (ii) the total number of outstanding and
unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 7.1 of the Plan
and/or Section 9 hereof) subject to the Award as of such record date, divided by
(iii) the fair market value of a share of Common Stock (as determined under the
Plan) on the Crediting Date. Any Stock Units credited pursuant to the foregoing
provisions of this Section 5(b) shall be subject to the same vesting, payment
and other terms, conditions and restrictions as the original Stock Units to
which they relate. No crediting of Stock Units shall be made pursuant to this
Section 5(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 7 or terminated pursuant to Section 8.
Notwithstanding the above, 46/92 (the number of days remaining in the quarter
after the Award Date divided by the total number of days in the quarter) of the
dividend payable September 1, 2006, shall be payable in additional stock units
on and applicable to the Stock Units and shall be credited on the Crediting Date
of September 30, 2006.

(c) Special Crediting Date. Notwithstanding Section 5(b), if the vesting of the
Award is accelerated in whole or in part pursuant to a Change in Control Event
as provided in Section 7.2 of the Plan or a termination of the Executive’s
employment pursuant to Section 8 hereof (an “Acceleration Event”), and the
Corporation pays an ordinary cash dividend on its Common Stock for which the
related dividend payment record date occurs during the calendar quarter in which
the Acceleration Event occurs and before the occurrence of such Acceleration
Event, a Crediting Date shall be deemed to have occurred on the date of such
Acceleration Event (a “Special Crediting Date”), and the Corporation shall
credit the Executive as of such Special Crediting Date with an additional number
of Stock Units equal to (i) the per-share cash dividend paid by the Corporation
on its Common Stock with respect to each such record date, multiplied by
(ii) the total number of outstanding and unpaid Stock Units (including any
dividend equivalents previously credited hereunder) (with such total number
adjusted pursuant to Section 7.1 of the Plan and/or Section 9 hereof) subject to
the Award as of such record date, divided by (iii) the fair market value of a
share of Common Stock on the Special Crediting Date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 5(c) shall be subject to
the



--------------------------------------------------------------------------------

same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 5(c) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8. For purposes of clarity, the Executive will not be
entitled to a credit of additional Stock Units under both Section 5(b) and this
Section 5(c) with respect to any one dividend payment record date.

6. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment of Stock Units. Except as provided below with
respect to an Acceleration Event, on or as soon as administratively practical
after the last day of any calendar quarter in which any Stock Units subject to
the Award became vested, the Corporation shall deliver to the Executive a number
of shares of Common Stock (either by delivering one or more certificates for
such shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) equal to the number of such Stock Units that
vested during such calendar quarter (including any vested Stock Units credited
in respect of Dividend Equivalent Rights for such calendar quarter pursuant to
Section 5(b) hereof); provided, however, that the Executive may elect, on a form
and in a manner prescribed by the Administrator, to defer any such payment of
vested Stock Units, provided that such election must be made no less than twelve
(12) months before such payment would otherwise be made, must defer such payment
for a period of not less than five (5) years, and must otherwise comply with any
applicable requirements of Section 409A of the Code. Notwithstanding the
foregoing sentence, upon the occurrence of an Acceleration Event, the Stock
Units that have vested as of the date of such Acceleration Event (after giving
effect to any accelerated vesting in connection with such event and the
crediting of any Dividend Equivalent Rights pursuant to Section 5(c) hereof)
shall be paid promptly after such Acceleration Event. The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Executive or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances required pursuant to Section 8.1 of the Plan.
The Executive shall have no further rights with respect to any Stock Units that
are paid pursuant to this Section 7 or that terminate pursuant to Section 8.

8. Effect of Termination of Employment.

(a) General. Subject to Sections 8(b) and 8(c), the Executive’s Stock Units
shall terminate to the extent such units have not become vested prior to the
first date the Executive is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for the termination of the Executive’s
employment with the Corporation or a Subsidiary, whether with or without cause,
voluntarily or involuntarily. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable termination date without payment of any consideration by the
Corporation and without any other action by the Executive, or the Executive’s
beneficiary or personal representative, as the case may be.



--------------------------------------------------------------------------------

(b) Death or Disability. Notwithstanding Section 8(a) or any other provision of
this Agreement or the Plan, in the event that the Executive’s employment with
the Corporation and its Subsidiaries terminates due to the Executive’s death or
Disability (as defined below):

 

  •   at any time prior to the fifth anniversary of the Award Date, the Award
shall vest and become nonforfeitable with respect to 1.6667% of the total number
of Stock Units (subject to adjustment under Section 7.1 of the Plan) for each
month of Executive’s employment with the Corporation (measured with reference to
monthly anniversaries of the Award Date) after the Award Date and ending with
the date of such termination of the Executive’s employment (rounded up to the
nearest whole share); and

 

  •   at any time on or after the fifth anniversary of the Award Date, the Award
shall become fully vested and nonforfeitable as of the date of such termination
of the Executive’s employment.

For purposes of this Section 8(b), the term “Disability” shall have the meaning
ascribed to such term in that certain Employment Agreement dated September 30,
2003 by and between the Corporation and the Executive (the “Employment
Agreement”). Any Stock Units subject to the Award that are not vested after
giving effect to the foregoing provisions of this Section 8(b) shall terminate
as of the date of termination of the Executive’s employment. If any unvested
Stock Units are terminated hereunder, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Executive, or the Executive’s beneficiary or personal representative, as the
case may be.

(c) Certain Terminations of Employment. Notwithstanding Section 8(a) or any
other provision of this Agreement or the Plan, in the event that the Executive’s
employment with the Corporation and its Subsidiaries is terminated (i) by the
Corporation or a Subsidiary without Cause (as such term is defined in the
Employment Agreement, and other than due to the Executive’s death or Disability)
or (ii) by the Executive for Good Reason (as such term is defined in the
Employment Agreement), the Award shall become fully vested and nonforfeitable as
of the date of such termination of the Executive’s employment.

9. Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5(b).



--------------------------------------------------------------------------------

10. Tax Withholding. Subject to Section 8.1 of the Plan and such rules and
procedures as the Administrator may impose, upon any distribution of shares of
Common Stock in respect of the Stock Units, the Corporation shall automatically
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates. In the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
the Stock Units, the Corporation (or a Subsidiary) shall be entitled to require
a cash payment by or on behalf of the Executive and/or to deduct from other
compensation payable to the Executive any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Chief Financial Officer, and to the Executive at the
Executive’s last address reflected on the Corporation’s records, or at such
other address as either party may hereafter designate in writing to the other.
Any such notice shall be given only when received, but if the Executive is no
longer an employee of the Corporation, shall be deemed to have been duly given
by the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.

12. Plan. The Award and all rights of the Executive under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Executive agrees to be bound by the terms of the Plan
and this Agreement. The Executive acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Executive unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Executive hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Limitation on Executive’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Executive



--------------------------------------------------------------------------------

shall have only the rights of a general unsecured creditor of the Corporation
with respect to amounts credited and benefits payable, if any, with respect to
the Stock Units, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to Stock Units, as and when
payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf and the Executive has hereunto set his hand as of the date and year
first above written.

 

NATIONWIDE HEALTH PROPERTIES, INC.     EXECUTIVE A Maryland corporation    

By:

 

/s/ Abdo H. Khoury

     

/s/ Douglas M. Pasquale

     

Douglas M. Pasquale

Print Name: Abdo H. Khoury

     

Its:

  Senior Vice President and
Chief Financial and Portfolio Officer      